Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 1 of 14 PageID #: 230



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 IKEEM FOWLER-WASHINGTON,

                         Plaintiff,
                                                 MEMORANDUM AND ORDER
             v.
                                                 19-CV-6590(KAM)(JO)

 CITY OF NEW YORK, et al.,

                     Defendants.
 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             This is a civil rights action brought pursuant to 42

 U.S.C. §§ 1983 and 1988 in which the plaintiff, Ikeem Fowler-

 Washington (“Plaintiff”), alleges that police officers from the

 New York City Police Department (“NYPD”) used excessive force

 while arresting him at his home in 2017. 1         Presently before the

 court are Defendants’ objections to discovery orders dated

 August 12 and September 2, 2020 issued by Magistrate Judge James

 Orenstein, which directed Defendants to produce various

 personnel records concerning the NYPD officers who are named as

 defendants.      (ECF No. 47, Motion to Set Aside.)

             For the reasons that follow, Defendants’ objections

 are granted in part and denied in part.          The personnel records

 requested by Plaintiff regarding the named defendants’ work and

 disciplinary history at the NYPD are relevant and were properly


 1 The named defendants in this action are the City of New York and several
 NYPD officers and detectives (collectively, “Defendants”).


                                       1
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 2 of 14 PageID #: 231



 ordered to be produced under the terms of a protective order,

 but Defendants are permitted to redact the records to protect

 certain limited categories of private information described

 below.

                                  Background

             Plaintiff alleges that on December 16, 2017, NYPD

 officers entered his home at 6:00 a.m. while he was sleeping,

 and used excessive physical force prior to arresting him.             (ECF

 No. 14, Amended Complaint, ¶¶ 40-41.)         Plaintiff alleges that

 the officers hit him in his face with an object, causing “deep

 gashes” that required stitches, and also struck multiple blows

 to his body.    (Id. ¶¶ 42-46.)

             On August 3, 2020, Plaintiff filed a motion seeking to

 compel discovery of “all of the documents and materials in

 [Defendants’] possession concerning the personnel records of the

 defendants including but not limited to CCRB records, IAB

 records, performance evaluations, records of disciplinary

 proceedings, [and] Chief of Department records, in light of the

 recent repeal of Civil Rights Law 50a.” 2         (ECF No. 35, Motion for

 Discovery, at 1.)     Defendants opposed the motion, insofar as it

 sought unredacted records.       (See ECF No. 36, Response in

 Opposition.)    Magistrate Judge Orenstein held a status


 2 New York Civil Rights Law § 50-a (“Section 50-a”) was a state law that
 barred public access to police officer’s disciplinary and personnel records.
 Its repeal was signed by New York Governor Andrew Cuomo on June 12, 2020.


                                       2
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 3 of 14 PageID #: 232



 conference on August 12, 2020, at which he granted the motion to

 compel discovery and ordered that the records be produced by

 August 19, “subject to the parties’ agreement that social

 security numbers and birth dates will be kept confidential and

 available for review only by counsel.”         (ECF No. 37, Minute

 Entry.)

            Following Magistrate Judge Orenstein’s initial ruling,

 Defendants sought a stay of his order until Defendants filed

 objections to it pursuant to Federal Rule of Civil Procedure 72

 (“Rule 72”).    (ECF No. 38, Motion to Stay.)        Magistrate Judge

 Orenstein granted in part and denied in part the motion to stay,

 ordering that the records still had to be produced by August 19,

 but that production of the records would be subject to

 Defendants’ proposed stipulation of confidentiality and

 protective order (to which Plaintiff had not yet agreed) until a

 ruling was issued on Defendants’ objections.          (ECF Dkt. Order

 Aug. 18, 2020.)     Defendants complied and produced the records.

 The proposed stipulation and protective order required, inter

 alia, Plaintiff’s counsel to “keep confidential for ‘attorney’s

 eyes only’ names, addresses, telephone numbers, social security

 numbers, dates of birth, and other identifying personal

 information” that was contained in the records.          (ECF No. 40,

 Proposed Stipulation of Confidentiality, ¶ 5.)




                                      3
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 4 of 14 PageID #: 233



            On August 26, 2020, Defendants filed a request for a

 pre-motion conference that was misdirected to the undersigned,

 rather than to Magistrate Judge Orenstein, to discuss an

 “anticipated motion for reconsideration of Judge Orenstein’s

 August 12, 2020 Order.”      (ECF No. 43, Motion for Pre-Motion

 Conference, at 1.)     The court denied the motion without

 prejudice on procedural grounds, because Defendants were seeking

 reconsideration before the undersigned of Magistrate Judge

 Orenstein’s August 12, 2020 order (rather than filing objections

 with the undersigned under Rule 72).        (ECF Dkt. Order Aug. 31,

 2020.)   Defendants then filed a motion for reconsideration

 directed to Magistrate Judge Orenstein (ECF No. 44, Motion for

 Reconsideration), which he denied on September 2, 2020, finding

 that Defendants “ha[d] not established that in making the

 challenged ruling [he] overlooked any matters or controlling

 decisions.”    (ECF Dkt. Order Sept. 2, 2020.)

            On September 16, 2020, Defendants filed the instant

 objections, and on September 17, Defendants filed a supplemental

 letter in support of their objections.         (ECF No. 47, Motion to

 Set Aside; see ECF No. 48, Defendants’ Memorandum in Support

 (“Mem.”; ECF No. 49, Supplemental Letter in Support (“Supp.

 Let.”).)   Plaintiff responded in opposition to the objections.

 (ECF No. 50, Response in Opposition (“Opp.”).)




                                      4
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 5 of 14 PageID #: 234



                               Legal Standard

            Under Rule 72, “[a] party may serve and file

 objections to [a magistrate judge’s non-dispositive] order

 within 14 days after being served with a copy.”          Fed. R. Civ. P.

 72(a).   “The district judge in the case must consider timely

 objections and modify or set aside any part of the order that is

 clearly erroneous or is contrary to law.”         Id.   “[T]he

 magistrate judge’s findings should not be rejected merely

 because the court would have decided the matter differently.”

 Alvarado v. City of New York, No. 04-cv-2558, 2009 WL 510813, at

 *1 (E.D.N.Y. Feb. 27, 2009) (Mauskopf, C.J.).           Rather, under the

 “clearly erroneous” or “contrary to law” standard, the “court

 must affirm the decision of the magistrate judge unless the

 district court on the entire evidence is left with the definite

 and firm conviction that a mistake has been committed.”            Id.

                                 Discussion

    I.    Timeliness of Objections

            As an initial matter, Plaintiff argues that

 Defendants’ objections are untimely, given that the initial

 order to which Defendants object was issued by Magistrate Judge

 Orenstein on August 12, but Defendants did not file the instant

 objections until September 16.       (Opp. at 3.)     The court finds

 that Defendants’ objections are timely for two reasons.            First,

 though misdirected to the undersigned and erroneously


                                      5
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 6 of 14 PageID #: 235



 characterized as an effort to seek a pre-motion conference,

 rather than as objections to Magistrate Judge Orenstein’s order,

 the pre-motion conference request cited Rule 72 and was filed on

 August 26, which was 14 days after Magistrate Judge Orenstein’s

 initial August 12 order.       The court denied that request without

 prejudice because it indicated that Defendants sought leave to

 move for reconsideration, a request that should have been

 directed to the judge issuing the order, but Defendants’ request

 still notified the court of Defendants’ general intention to

 file objections under Rule 72, and did so within 14 days of the

 August 12 order.     Second, as advised, Defendants moved for

 reconsideration before Magistrate Judge Orenstein on September

 1, 2020 (ECF No. 44, Motion for Reconsideration), Magistrate

 Judge Orenstein denied that motion on the merits by docket order

 on September 2, 2020, and Defendants then filed the instant

 objections within 14 days of that denial. 3         The court will

 therefore consider objections to Magistrate Judge Orenstein’s

 denial of the motion for reconsideration, even though doing so

 requires the court to also review his original August 12 order.




 3 Plaintiff argues that Magistrate Judge Orenstein’s order denying the motion
 for reconsideration found that the order was “moot,” and thus Defendants are
 effectively filing objections to only the August 12 order. (Opp. at 3.)
 However, Magistrate Judge Orenstein’s September 2 order found that a separate
 motion to extend discovery filed by Defendants was moot, but denied the
 motion for reconsideration on the merits because Defendants did not point to
 any matters or controlling law he overlooked. (See ECF Dkt. Order Sept. 2,
 2020.)


                                       6
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 7 of 14 PageID #: 236



             The court will turn to the merits of Defendants’

 objections and assess whether Magistrate Judge Orenstein’s

 discovery orders were “clearly erroneous” or “contrary to law.”

    II.   Discoverability of Police Personnel Records

             Under Federal Rule of Civil Procedure 26 (“Rule 26”),

 “[p]arties may obtain discovery regarding any nonprivileged

 matter that is relevant to any party’s claim or defense and

 proportional to the needs of the case . . . .”          Fed. R. Civ. P.

 26(b)(1).    “Because of the interest in broad discovery, the

 party opposing the discovery of relevant information, whether

 through a privilege or protective order, bears the burden of

 showing that based on the balance of interests the information

 should not be disclosed.”       Collens v. City of New York, 222

 F.R.D. 249, 253 (S.D.N.Y. 2004).

             There is no doubt that the personnel records regarding

 the NYPD work histories of the officers involved in the alleged

 incident giving rise to this lawsuit are relevant, and are thus

 discoverable under Rule 26.       Any disciplinary matters, CCRB

 complaints, past accusations of excessive force (whether

 exonerated, unsubstantiated, or unfounded), or other wrongdoing

 implicating the honesty of the defendant officers would clearly

 be relevant to Plaintiff’s allegations.         See id. at 254 (a

 “plaintiff will be able to investigate the defendant’s prior

 conduct as an officer”).      The extent to which such records will


                                      7
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 8 of 14 PageID #: 237



 be admissible at trial is a question for another day.            The

 question before the court, which is one under Rule 26, is merely

 whether the records are relevant to a claim or defense.

            Moreover, by repealing Section 50-a, the State of New

 York has legislatively required that police officers’ personnel

 records should be available to the public.          Plaintiff directs

 the court’s attention to a filing made by the City of New York

 in a case in the Southern District of New York in which the

 police union sought to enjoin the release of personnel records,

 and the City urged disclosure in light of the repeal of Section

 50-a and “the clear intent of that legislative action, which was

 to increase transparency by permitting the disclosure of . . .

 disciplinary records (unsubstantiated, exonerated, and unfounded

 allegations) . . . .”      (Opp., Ex. 1 at 1.)

            If police personnel records are available to the

 public, they are certainly available to civil rights plaintiffs

 if relevant to the litigation under Rule 26.

    III. Need for Redactions

            Determining that the records are discoverable does not

 end the inquiry, because the right to obtain police officers’

 personal information is not unlimited.         Indeed, Magistrate Judge

 Orenstein’s initial order to produce the documents required that

 “social security numbers and birth dates will be kept

 confidential and available for review only by counsel.”            (ECF


                                      8
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 9 of 14 PageID #: 238



 Dkt. Order Aug. 12, 2020.)       Subsequently, Magistrate Judge

 Orenstein ordered that the records be produced pursuant to

 Defendants’ proposed stipulation of confidentiality and

 protective order, which restricted the following personal

 information to attorney’s eyes only for use in the instant

 action: “names, addresses, telephone numbers, social security

 numbers, dates of birth, and other identifying personal

 information of witnesses . . . .”        (ECF Dkt. Order, Aug. 18,

 2020; ECF No. 40, Proposed Stipulation of Confidentiality, ¶ 5.)

            Defendants assert that the records that were produced

 pursuant to Magistrate Judge Orenstein’s orders contain

 unredacted personal identifying information, including “social

 security numbers, pension information, spousal identifying

 information, religious affiliations, home addresses, phone

 numbers, and photos” (Mem. at 6.), the disclosure of which in

 unredacted form is contrary to the body of law governing

 production of police officers’ records.         The court agrees that

 such information should not be disclosed.

            In his well-reasoned opinion on this topic in King v.

 Conde, Judge Jack B. Weinstein wrote that “plaintiffs in federal

 civil rights actions are presumptively entitled to . . .

 documents on prior complaints and police history,” “except for

 reasonable redactions of names and addresses to protect privacy

 . . . .”   121 F.R.D. 180, 198 (E.D.N.Y. 1988) (emphasis added).


                                      9
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 10 of 14 PageID #: 239



 Courts in this circuit have subsequently followed Judge

 Weinstein’s guidance, and ordered redactions of police officers’

 records to protect their privacy where the information was not

 relevant to the plaintiff’s claims.         See Cody v. New York State

 Div. of State Police, No. 07-cv-3735, 2008 WL 3252081, at *4

 (E.D.N.Y. July 31, 2008) (“any information of a personal nature,

 such as social security numbers, personal telephone numbers, and

 home addresses should be permitted redact[ed]”); Collens, 222

 F.R.D. at 254 (“[D]isclosure of an officer’s home address may be

 required in individual cases where there is a need for such

 disclosure,” but “in this case the plaintiff’s interests in

 obtaining the officer’s home address are extremely weak.”).

             Plaintiff argues, without citing any authority, that

 defendants in civil rights actions routinely use personal

 identifying information of plaintiffs to conduct thorough

 investigations into the plaintiff’s background.           (See Opp. at

 6.)   It is only fair, Plaintiff avers, that plaintiffs also be

 allowed to investigate the defendant officers’ backgrounds.

 (Id.)   However, Plaintiff has not identified how social security

 numbers, birth dates, home addresses, or other personal

 information is relevant to his case, or would lead to the

 discovery of information relevant to any claims or defenses.

 Plaintiff has a right to the officers’ records to the extent

 they show past performance as an NYPD officer, including


                                      10
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 11 of 14 PageID #: 240



 misconduct or discipline.       But there is no right in civil

 litigation, even under the broad discovery obligations imposed

 by Rule 26, to gain access to private information, such as

 social security numbers, home addresses, the or names of family

 members, that is not otherwise relevant to an officer’s

 performance on the job.

             The recent repeal of Section 50-a does not alter this

 analysis.    Though the repeal of Section 50-a allows the public

 to access certain records, New York’s Freedom of Information Law

 requires redaction of a police officer’s social security number,

 home address, personal telephone numbers and email addresses,

 and medical history.      N.Y. Pub. Off. Law §§ 87(4-a); 89(2-b).

 Because Plaintiff has not articulated a clear basis for how

 extensive personal information would be relevant, and federal

 courts have long recognized a need to protect police officers’

 private information, the production of records in this case

 should have excluded or redacted certain personal identifying

 information.

             For purposes of applying this Memorandum and Order,

 Defendants should redact personal identifying information only

 if it falls into one of the following categories: social

 security numbers, dates of birth, home addresses, and the names




                                      11
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 12 of 14 PageID #: 241



 of family members. 4     In addition, the redacted records that are

 produced shall continue to be restricted to attorney’s eyes

 only.

             If Plaintiff comes to believe that a particular piece

 of personal identifying information that was redacted would be

 relevant to his claims, Plaintiff may file a motion, directed to

 the magistrate judge, to compel production of that specific

 piece of information.

                                  *    *     *

             Finally, the court will take a moment to directly

 address the gravamen of Defendants’ argument.           Defendants cited

 in their objections an article about the recent shooting of two

 police officers in Los Angeles as an example demonstrating “that

 law enforcement is under siege.”          (Mem. at 14.)   Two days after

 filing their objections, Defendants filed a supplemental letter,

 notifying the court of an attack on a police officer at his home

 in New Jersey that, according to Defendants, was an example of

 “law enforcement officers’ personal information such as home

 addresses . . . being used so that acts of violence can be

 carried out against them.       (Supp. Let. at 1.)


 4 The court finds that social security numbers, dates of birth, home
 addresses, and the names of family members are the most sensitive categories
 of information of all the personal information that Defendants contend are
 contained in the records, and that information may be redacted. Personal
 telephone numbers, email addresses, medical information, and other personal
 identifying information should not be redacted, but is restricted to
 attorney’s eyes only.


                                      12
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 13 of 14 PageID #: 242



             Any act of violence against a police officer, or any

 public official, is unwarranted and tragic.          The court notes,

 however, that Defendants have made no showing of how the

 disclosure of records pertaining to the police officer

 defendants in this matter, to a single plaintiff’s attorney

 under an “attorney’s eyes only” protective order forbidding the

 disclosure of any of the officers’ personal information, is in

 any way linked to these heinous crimes in California and New

 Jersey.    The court appreciates and understands the City of New

 York’s desire to protect the safety of its police officers, as

 all citizens should.      But Defendants’ insinuation that the

 records produced here could lead to similar violent acts against

 these officers because, as Defendants put it, “information gets

 leaked” (Mem. at 13), was misguided, and can only inflame an

 already difficult situation in this city.

             Defendants ask this court to “order [P]laintiff’s

 counsel to certify that she has not disclosed any of the

 defendants’ [personal identifying information] documents to

 anyone – including, without limitation, [P]laintiff or members

 of the plaintiffs’ bar.”       (Id.)    Any such disclosure would have

 violated the protective order of Magistrate Judge Orenstein and

 would be subject to contempt.        The court need not separately

 order Plaintiff’s counsel to comply with a court order;

 complying with court orders is expected of all counsel in all


                                        13
Case 1:19-cv-06590-KAM-JO Document 51 Filed 10/05/20 Page 14 of 14 PageID #: 243



 cases, and any violation will result in sanctions or other

 measures.

                                  Conclusion

             For the foregoing reasons, Defendants’ requests that

 the court set aside the orders of August 12, 2020 and September

 2, 2020 are GRANTED.      In addition, Plaintiff’s counsel is

 ORDERED to promptly destroy or return all copies of the records

 that were produced in unredacted form pursuant to those orders,

 and to certify as an officer of the court that she has done so.

 Defendants are ORDERED to produce the same records, with

 redactions of social security numbers, dates of birth, home

 addresses, and the names of family members, by no later than

 October 16, 2020.      The remainder of Defendants’ objections and

 requests are DENIED.

 SO ORDERED.

 Dated:      Brooklyn, New York
             October 5, 2020


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                      14
